Case 3:19-cv-19145-BRM-TJB Document 58 Filed 02/21/20 Page 1 of 2 PageID: 511




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 DAVID M. GRECO,

                      Plaintiff,                       Case No. 3:19-cv-19145 (BRM) (TJB)

                      v.
                                                                       ORDER
 GURBIR S. GREWAL, et al.,

                     Defendants.


       THIS MATTER is opened to the Court on Plaintiff David M. Greco’s (“Plaintiff”) Motion

for a Preliminary Injunction Pursuant to Federal Rule of Civil Procedure 65. (ECF No. 1.)

Defendants New Jersey Attorney General Gubir S. Grewal, Jared M. Maples, and the New Jersey

Office of Homeland Security and Preparedness (collectively, the “State Defendants”), and the

Camden County Prosecutor’s Office, Jill S. Mayer, and Nevan Soumails (collectively, the “County

Defendants”) opposed the Motion. (ECF No. 32.) Defendants Gloucester Township Police

Department, Bernard John Dougherty, Nicholas C. Aumendo, Donald B. Gansky, William Daniel

Rapp, and Brian Anthony Turchi (collectively, the “Township Defendants” and with State and

County Defendants, “Defendants”) filed correspondence joining and adopting the legal arguments

advanced by the State and County Defendants but declining to provide any briefing of their own.

(ECF No. 33.)

       The Court held oral argument on November 20, 2019. (ECF No. 39.) On December 5,

2019, Plaintiff submitted a supplemental letter brief. (ECF No. 44.) On January 10, 2020, Plaintiff

filed a Motion for Class Certification (“Class Certification Motion”) pursuant to Rule 23(b). (ECF

No. 48.) State and County Defendants submitted joint correspondence opposing the Class

Certification Motion (ECF No. 49), and Plaintiff replied (ECF No. 50). On January 17, 2020, the
Case 3:19-cv-19145-BRM-TJB Document 58 Filed 02/21/20 Page 2 of 2 PageID: 512




Court entered an Order granting the State and County Defendants’ request, administratively

terminating Plaintiff’s Class Certification Motion without prejudice, and requesting further

briefing from the parties on the issue of standing. (ECF No. 51.) On January 24, 2020, Plaintiff

submitted his initial brief (ECF No. 52) to which the State and County Defendants responded (ECF

No. 53.) On January 31, 2020, the Township Defendants submitted correspondence joining and

adopting the legal arguments advanced by the State and County Defendants but declining to

provide any briefing of their own. (ECF No. 54.) On February 3, 2020, Plaintiff filed his reply

brief. (ECF No. 55.)

        Having reviewed the submissions filed in connection with the Motion and having

considered the arguments raised at the preliminary hearing, for the reasons set forth in the

accompanying opinion and for good cause appearing,

        IT IS on this 21st day of February 2020,

        ORDERED that Plaintiff’s Motion for a Preliminary Injunction (ECF No. 1) is DENIED;

and it is further

        ORDERED that, pursuant to the Court’s November 25, 2019 Order (ECF No. 42),

Defendants shall answer, move, or otherwise respond to the Complaint no later than

March 12, 2020.




                                                           s/ Brian R. Martinotti ___________
                                                           HON. BRIAN R. MARTINOTTI
                                                           UNITED STATES DISTRICT JUDGE




                                                   2
